Opinion filed January 15, 2015




                                        In The


        Eleventh Court of Appeals
                                      ___________

                                 No. 11-14-00107-CV
                                      ___________

 COVE MINI STORAGE, INC.; GORDON MICKAN; MARCUS
 MICKAN; KEN CRAIG AND AMYE CRAIG AS TRUSTEES OF
  THE KEN AND AMYE CRAIG TRUST; KEN CRAIG; AND
               AMYE CRAIG, Appellants
                                          V.
 FIRST AMERICAN TITLE INSURANCE COMPANY, Appellee


                      On Appeal from the 91st District Court
                                 Eastland County, Texas
                       Trial Court Cause No. CV-1042068A


                      MEMORANDUM OPINION
      Appellants have filed in this court an unopposed motion for dismissal with
prejudice. In the motion, Appellants “move for dismissal with prejudice of this
lawsuit.”   In accordance with Appellants’ request to dismiss this lawsuit, we
dismiss their appeal. See TEX. R. APP. P. 42.1(a)(1).
      The motion is granted, and the appeal is dismissed.


                                                  PER CURIAM


January 15, 2015
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                        2